Citation Nr: 0816680	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-32 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for a right ankle 
condition and PTSD.  The claims file subsequently was 
transferred to the RO in Baltimore, Maryland.  

In April 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board Central Office hearing.  A 
transcript of the hearing is of record.

Based on statements from the veteran and the medical evidence 
of record, the PTSD claim is recharacterized as reflected on 
the cover page.

VA medical records were added to the record, which are not 
reflected in the last statement of the case (SOC) dated in 
December 2006.  Some of the records are also dated after the 
last SOC, up to July 2007.  The medical records are not 
pertinent to the right ankle disorder or are otherwise 
redundant of information already of record.  Thus, a remand, 
pursuant to 38 C.F.R. § 20.1304 (c) is not necessary 
regarding the service connection claim for the right ankle.  

The issue of service connection for a psychiatric disorder to 
include PTSD and depression is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right ankle condition was not diagnosed in service or for 
many years thereafter; and the preponderance of the evidence 
shows no relationship between the present right ankle 
condition and service.


CONCLUSION OF LAW

A right ankle condition was not incurred in or aggravated by 
service, directly or presumptively. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  
The RO provided the appellant with notice of the criteria for 
assigning disability ratings and effective dates in March 
2006, subsequent to the initial adjudication.  While the 
second notice was not provided prior to the initial 
adjudication, the no disability rating or effective date will 
be assigned and the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2006 statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the right ankle disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The veteran seeks service connection for a right ankle 
disability, which he relates to parachute jumps in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the presence of a right ankle disability.  A 
February 2005 VA examination report shows a diagnosis of 
degenerative joint disease of the right ankle.

The veteran asserted on the February 2005 VA examination 
report that he had 60 parachute jumps in service.  He is 
competent to make this assertion and there is no reason shown 
to doubt his credibility.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Personnel records corroborate the veteran's 
statements in that he is shown to have earned the Parachute 
Badge in service.    

As the record shows evidence of a present right ankle 
disability and multiple in-service parachute jumps, the 
determinative issue is whether there is a relationship 
between these.

A February 2005 VA examiner determined that it was impossible 
to say that the veteran's orthopedic problems were definitely 
related to his parachute jumping, other than the general 
contention that 60 parachute jumps could eventually cause 
orthopedic problems, particularly of the ankles.

A November 2006 VA examination report shows that based on the 
evaluation of the veteran and review of the claims file, it 
would be speculation on the examiner's part to state that the 
present right ankle condition was as likely as not related to 
the veteran's time in service when he was in parachute status 
with wear and tear.  Thus, it was the examiner's opinion that 
the veteran's present right ankle condition was less likely 
as not caused by or the result of service.  The examiner also 
noted that the right ankle condition was less likely related 
to the service-connected bilateral knee conditions.

There are no other medical opinions addressing the etiology 
of the veteran's right ankle disability.  As the first 
diagnosis of degenerative joint disease in the right ankle 
was not noted until 2005, which is 38 years after service, 
service connection on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.

The negative evidence outweighs the positive evidence in this 
case.  The February 2005 opinion that the wear and tear on 
the ankles from parachuting in service could eventually cause 
an ankle disability is speculative at best.  The examiner did 
not specifically find that the veteran's right ankle 
condition was caused by the wear and tear in service.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The only probative opinion of record 
dated in November 2006 is against the claim.  Although the 
veteran has argued that his current right ankle condition is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's right ankle condition and his service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for a right ankle condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a right ankle condition 
is denied.


REMAND

The veteran seeks service connection for a psychiatric 
condition to include PTSD and depression.  He described a 
situation in service when he was parachuting and a plane flew 
too close to their plane and blew them toward the end of the 
drop zone, tangling his lines.  He recalled that he was 
concentrating on untangling his lines and did not pop the 
chute to ease his descent, which caused him to hit the ground 
pretty hard outside the drop zone.  He said that he was 
scared, especially seeing the propellers on the plane coming 
at him and that he continued to have dreams and thoughts 
about this event.  He also recalled another incident when his 
Major put his unit on guard duty and he would see things 
moving even though he knew there was nothing there.  

Post-service VA medical records dated from 2004 document 
current psychiatric diagnoses that include PTSD and 
depression.  A July 2004 VA examination report notes the 
veteran's reports of the in-service events and that the main 
service-connected conditions are non-combat PTSD with 
resulting anxiety and panic.  The examiner did not offer any 
rationale for why the veteran's PTSD was service-connected in 
accordance with Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), pp. 209-211.  Also, while 
the events described in service are accepted as credible, 
without a specific time frame and location, they cannot be 
corroborated in personnel records as stressors for purposes 
of a PTSD diagnosis.  Nonetheless, as the veteran has current 
psychiatric diagnoses that include depression, a medical 
opinion should be provided to determine whether any present 
diagnosis is related to his service.

The RO also should review VA medical records dated from 2005 
to 2007 reflecting psychiatric treatment.  It does not appear 
that the RO has reviewed these records and the Board cannot 
review them in the first instance without a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine all 
present psychiatric diagnoses obtain an 
opinion as to whether any of these are at 
least as likely as not related to his 
service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) reflecting a review of VA medical 
records dated from 2005 to present and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


